DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/08/2020 and 04/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because:
In FIG. 6, step S31 only indicates the authentication of the driver. However, paragraph [0122] of the specification discloses “At step S31, motion is started. Then, at step S31, drier authentication is performed.”
In FIG. 17, step S41 indicates “Normal Takeover”. However, paragraph [0159] of the specification discloses “At step S41, processing is started.”
In FIG. 20, step S61 indicates “Takeover or Occurrence of Event of Caution Traveling”. However, paragraph [0172] of the specification discloses “At step S61, processing is started.”
In FIG. 21, step S81 indicates “Emergency Coping Sequence”. However, paragraph [0178] of the specification discloses “At step S81, processing is started.”


Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact, ostensibly a result of machine translation. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
In paragraph [0009]: “Obviously, with the today’s technological progress indicated experientially, the technique itself by which a vehicle can travel automatically also on general roads has been already provided…”
In paragraph [0010]: “Alternatively, in a case where takeover cannot be performed at a necessary takeover point, the vehicle need to slow down and stop emergently, causing traffic jams of the road traffic infrastructure, which is a social significant macro issue
In paragraph [0014]: “For example, even if driving of the level 3 of automatic driving that is widely discussed currently is introduced just simply into the society in general roads…”
The disclosure is objected to because of the following informalities:
In paragraph [0011], “in which people lives” should be “in which people live”
Paragraphs [0059]-[0062] erroneously refer to FIG. 2 rather than FIG. 3. FIG. 2 does not depict imaging ranges of imaging apertures, while FIG. 3 does.
Appropriate correction is required.

Claim Objections
Claims 6 and 11 are objected to because of the following informalities:
In claim 6, “a success rate” should be “the success rate”, as antecedent basis for “a success rate” is already established in claim 4.
In claim 11, “a return delay time period” should be “the return delay time period”, as antecedent basis for “a return delay time period” is already established in claim 1.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claims 1 and 13, “a notification controlling unit configured to control”
However, the Examiner was unable to locate corresponding structure in the written description. The specification indicates in paragraph [0017] that the notification controlling unit is a component of the information processing apparatus, but the specification likewise fails to describe the structure (e.g., microprocessor, computer, software, etc.) of the information processing apparatus. For the purposes of this examination, the notification controlling unit will be interpreted as corresponding to hardware or software capable of performing the claimed features.
In claims 1 and 13, “a calculation unit configured to calculate”
However, the Examiner was unable to locate corresponding structure in the written description. The specification indicates in paragraph [0017] that the calculation unit is a component of the information processing apparatus, but the specification likewise fails to describe the structure (e.g., microprocessor, computer, software, etc.) of the information processing apparatus. For the purposes of this examination, the calculation unit will be interpreted as 
In claim 9, “a penalty information recording unit configured to record”
However, the Examiner was unable to locate corresponding structure in the written description. The specification indicates in paragraph [0020] that the penalty information recording unit is a component of the information processing apparatus, but the specification likewise fails to describe the structure (e.g., microprocessor, computer, software, etc.) of the information processing apparatus. For the purposes of this examination, the penalty information recording unit will be interpreted as corresponding to hardware or software capable of performing the claimed features.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, as discussed in the above 112(f) analysis, the written description fails to disclose the corresponding structure of “a notification controlling unit” and “a calculation unit.” Claims 2-12 depend upon claim 1 and therefore inherit the above-described deficiencies. Accordingly, claims 2-12 are rejected under similar reasoning as claim 1.
Regarding claim 5, the written description fails to disclose the act of performing resister setting. Paragraph [0019] of the specification introduces the concept of resister setting of the predetermined ratio, but fails to disclose what such an act entails. For the purposes of this examination, “resister setting of the predetermined ratio” will be interpreted as an adjustment of the predetermined ratio.
Regarding claim 6, the written description fails to disclose “an infrastructure side”. While the concept is introduced in paragraph [0163] of the specification, there is no indication as to what the infrastructure side actually is. Does the infrastructure side correspond to roadside infrastructure such as roadside cameras/radars or does the infrastructure side correspond to an external third-party service/server? For the purposes of this examination, “an infrastructure side” will be interpreted as any infrastructure external of the vehicle.
Regarding claim 13, as discussed in the above 112(f) analysis, the written description fails to disclose the corresponding structure of “a notification controlling unit” and “a calculation unit.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a notification controlling unit” in claims 1 and 13, “a calculation unit” in claims 1 and 13, and “a penalty information recording unit” in claim 9 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 2-12 depend upon claim 1 and therefore inherit the above-described deficiencies. Accordingly, claims 2-12 are rejected under similar reasoning as claim 1.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 3 recites the limitation "each type of secondary task" in lines 7-8 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The claim will be interpreted as being directed towards “a type of secondary task” as is established in claim 2.
Claims 4-6 are dependent upon claim 3 and therefore inherit the above-described deficiencies. Accordingly, claims 4-6 are rejected under similar reasoning as claim 3.
Regarding claim 5, the phrase "resister setting" renders the claim indefinite because it is unclear as to what the act of resister setting entails. See the above 112(a) rejection of claim 5 for further discussion.
Regarding claim 6, the phrase "an infrastructure side" renders the claim indefinite because it is unclear as to what an infrastructure side is. See the above 112(a) rejection of claim 6 for further discussion.
Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the step of authenticating and identifying the driver. No such act is disclosed to occur in claim 7 or in independent claim 1.
Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the step of authenticating and identifying the driver. No such act is disclosed to occur in claim 8 or in independent claim 1.
Claim 10 recites the limitation "each returning intermediate stage" in lines 6-7 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of this examination, the limitation will be interpreted as being directed towards “a returning intermediate stage”.
Claim 11 recites the limitation "the function" in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of this examination, the limitation will be interpreted as being directed towards the use of the information processing apparatus of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-8, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Igarashi et al. (US 10,768,617 B2), hereinafter Igarashi.

Regarding claim 1, Igarashi teaches an information processing unit, comprising:
a notification controlling unit configured to control a notification for prompting a driver to return to driving;
Igarashi teaches (Col. 20 lines 32-57): "The notification timings depending on the condition of the driver are has have already explained with reference to FIG. 3. For example, a driver who is reading a book or operating a smartphone is clearly conscious and is expected to be able to shift to manual driving immediately after a notification once the driver stops reading the book or operating the smartphone and thus the notification T1 having short premature time is determined... Next the microcomputer 2610 determines a notification method suitable for the condition of the driver having confirmed in step S602 (step S605). For example, switching to the manual driving mode can be notified by using a notification method such as Buzzer, Display, Haptic, or Mobile..."
and a calculation unit configured to calculate a return delay time period for determining a notification timing on a basis of a state of the driver.
Igarashi teaches (Col. 11 lines 50-64): "An outline of a method of controlling the notification timing of switching driving modes according to the technology disclosed herein will be explained with reference to FIG. 3... In addition, in the vehicle control system 2000, the driver condition detector 2510 constantly monitors the condition of a driver and also a fellow passenger, and the microcomputer 2610 of the integrated control unit 2600 optimizes the timing and the notification method for notifying of switching from automatic driving to manual driving on the basis of the condition of the driver or the fellow passenger obtained from the in-vehicle information detecting device 2500 on the basis of a predetermined program."

Regarding claim 2, Igarashi teaches the aforementioned limitations of claim 1. Igarashi further teaches:
the calculation unit calculates the return delay time period in response to an observable evaluation value based on a type of secondary task being executed by the driver and biological activity observable information of the driver.
Igarashi teaches (Col. 11 lines 50-64): "An outline of a method of controlling the notification timing of switching driving modes according to the technology disclosed herein will be explained with reference to FIG. 3... In addition, in the vehicle control system 2000, the driver condition detector 2510 constantly monitors the condition of a driver and also a fellow passenger, and the microcomputer 2610 of the integrated control unit 2600 optimizes the timing and the notification method for notifying of switching from automatic driving to manual driving on the basis of the condition of the driver or the fellow passenger obtained from the in-vehicle information detecting device 2500 on the basis of a predetermined program." FIG. 3, included below, demonstrates that the return delay time period is calculated to be greater for a drowsy condition of the driver (i.e., biological activity observable information of the driver), while an activity such as reading a book (i.e., a type of secondary task being executed by the driver) results in a shorter return delay time period.

    PNG
    media_image1.png
    604
    915
    media_image1.png
    Greyscale

Regarding claim 7, Igarashi teaches the aforementioned limitations of claim 1. Igarashi further teaches:
the calculation unit calculates the return delay time period corresponding to the driver who is authenticated and identified.
Igarashi teaches (Col. 11 lines 50-64): "An outline of a method of controlling the notification timing of switching driving modes according to the technology disclosed herein will be explained with reference to FIG. 3... In addition, in the vehicle control system 2000, the driver condition detector 2510 constantly monitors the condition of a driver and also a fellow passenger, and the microcomputer 2610 of the integrated control unit 2600 optimizes the timing and the notification method for notifying of switching from automatic driving to manual driving on the basis of the condition of the driver or the fellow passenger obtained from the in-vehicle information detecting device 2500 on the basis of a predetermined program." Igarashi further teaches (Col. 7 lines 36-56): "The driver condition detector 2510 may include a camera for capturing a driver (driving monitor camera), a biosensor for detecting biological information of a driver... The biosensor is provided on, for example, a seat surface, a steering wheel or the like and detects a driver holding a steering wheel or biological information of the driver holding the steering wheel. Moreover, the driver condition detector 2510 may include a load sensor for detecting a load applied to a driver's seat or other seats (whether a person is seated on a seat). The driver condition detector 2510 may further detect the condition of the driver on the basis of operations of various devices for the driver to operate the vehicle such as an accelerator, a brake, a steering wheel... The driver condition detector 2510 may further check a status such as that the driver is not carrying a driver's license or refuses to drive."

Regarding claim 8, Igarashi teaches the aforementioned limitations of claim 1. Igarashi further teaches:
the calculation unit calculates the return delay time period corresponding to a vehicle dynamic characteristic of the driver who is authenticated and identified and a vehicle on which the driver rides.
Igarashi teaches (Col. 11 lines 50-64): "An outline of a method of controlling the notification timing of switching driving modes according to the technology disclosed herein will be explained with reference to FIG. 3... In addition, in the vehicle control system 2000, the driver condition detector 2510 constantly monitors the condition of a driver and also a fellow passenger, and the microcomputer 2610 of the integrated control unit 2600 optimizes the timing and the notification method for notifying of switching from automatic driving to manual driving on the basis of the condition of the driver or the fellow passenger obtained from the in-vehicle information detecting device 2500 driver condition detector 2510 may include a camera for capturing a driver (driving monitor camera), a biosensor for detecting biological information of a driver... The biosensor is provided on, for example, a seat surface, a steering wheel or the like and detects a driver holding a steering wheel or biological information of the driver holding the steering wheel. Moreover, the driver condition detector 2510 may include a load sensor for detecting a load applied to a driver's seat or other seats (whether a person is seated on a seat). The driver condition detector 2510 may further detect the condition of the driver on the basis of operations of various devices for the driver to operate the vehicle such as an accelerator, a brake, a steering wheel... The driver condition detector 2510 may further check a status such as that the driver is not carrying a driver's license or refuses to drive."

Regarding claim 13, Igarashi teaches an information processing method, comprising:
by a notification controlling unit, a notification controlling step of controlling notification for prompting a driver to return to driving; 
Igarashi teaches (Col. 20 lines 32-57): "The notification timings depending on the condition of the driver are has have already explained with reference to FIG. 3. For example, a driver who is reading a book or operating a smartphone is clearly conscious and is expected to be able to shift to manual driving immediately after a notification once the driver stops reading the book or operating the smartphone and thus the notification T1 having short premature time is determined... Next the microcomputer 2610 determines a notification method suitable for the condition of the driver having confirmed S605). For example, switching to the manual driving mode can be notified by using a notification method such as Buzzer, Display, Haptic, or Mobile..."
and by a calculation unit, a calculation step of calculating a return delay time period for determining a notification timing on a basis of a state of the driver.
Igarashi teaches (Col. 11 lines 50-64): "An outline of a method of controlling the notification timing of switching driving modes according to the technology disclosed herein will be explained with reference to FIG. 3... In addition, in the vehicle control system 2000, the driver condition detector 2510 constantly monitors the condition of a driver and also a fellow passenger, and the microcomputer 2610 of the integrated control unit 2600 optimizes the timing and the notification method for notifying of switching from automatic driving to manual driving on the basis of the condition of the driver or the fellow passenger obtained from the in-vehicle information detecting device 2500 on the basis of a predetermined program."

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi in view of Schmidt et al. (DE 102014011264 A1), hereinafter Schmidt.

Regarding claim 3, Igarashi teaches the aforementioned limitations of claim 1. However, Igarashi does not outright teach calculating a return delay time period in the secondary task being executed by the driver utilizing a plurality of pieces of relationship information between the observable evaluation value and the return delay time period, which are accumulated for each type of secondary task having been executed by the driver or are learned from history information. Schmidt teaches a method for calculating a response time, comprising:
the calculation unit calculates a return delay time period in the secondary task being executed by the driver utilizing a plurality of pieces of relationship information between the observable evaluation value and the return delay time period,
Schmidt teaches ([0025]): "According to a further possible aspect, vehicle aspects can be taken into account when assigning the return time. The vehicle infrastructure itself can require return times of different lengths. For example, it can be established that a driver is currently operating a navigation system, which can have a great influence on the driver's focus of attention, since the driver needs a certain amount of attention to operate the navigation system. The operation of other vehicle controls, for example the multimedia system or the heating, can also require the driver's assistance." Schmidt further teaches ([0023]): "A further possible refinement of the method provides that the driver's alertness state is classified, a value being assigned to each class, with a value being determined for each aspect considered when several aspects of the driver's attention are determined."
which are accumulated for each type of secondary task having been executed by the driver or are learned from history information.
Schmidt teaches ([0025]): "According to a further possible aspect, vehicle aspects can be taken into account when assigning the return time. The vehicle infrastructure itself can require return times of different lengths. For example, it can be established that a driver is currently operating a navigation system, which can have a great influence on the driver's focus of attention, since the driver needs a certain amount of attention to operate the navigation system. The operation of other vehicle controls, for example the multimedia system or the heating, can also require the driver's assistance." Schmidt further teaches ([0023]): "A further possible refinement of the method provides that the driver's alertness state is classified, a value being assigned to each class, with a value being determined for each aspect considered when several aspects of the driver's attention are determined."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igarashi to incorporate the teachings of Schmidt to provide calculating a return delay time period in the secondary task being executed by the driver utilizing a plurality of pieces of relationship information between the observable evaluation value and the return delay time period, which are accumulated for each type of secondary task having been executed by the driver or are learned from history information. Igarashi and Schmidt are each directed towards similar pursuits in the field of vehicle driving assistance. Incorporating the teachings of Schmidt would be advantageous, as the driver's use of features such as a navigation system may have a large influence on the driver's focus of attention, as recognized by Schmidt ([0025]). The incorporation of the teachings of 

Regarding claim 10, Igarashi teaches the aforementioned limitations of claim 1. However, Igarashi does not outright teach a penalty information recording unit configured to record penalty information according to a delay amount in a case where the driver delays the driving return with respect to a prediction value at each returning intermediate stage within an extended time period classified into a plurality of stages in response to contents of execution of a secondary task of the driver by the calculation unit. Schmidt teaches a method for calculating a response time, comprising:
a penalty information recording unit configured to record penalty information according to a delay amount in a case where the driver delays the driving return with respect to a prediction value at each returning intermediate stage within an extended time period classified into a plurality of stages in response to contents of execution of a secondary task of the driver by the calculation unit.
Schmidt teaches ([0018]): "In a first possible further embodiment, it can be provided that the driver is monitored regularly or continuously. In this way, the expected return time and the change in the expected return time can be monitored at any point in time or at regular intervals depending on the state of the driver. On the basis of the change, for example, a decreasing wakefulness of the driver can be recognized and a timely interruption of the journey can be brought about." Schmidt further teaches ([0019]): "To determine the state of alertness of the driver, according to one embodiment, the driver's fatigue, an attention orientation, and/or gestures of the driver can be determined. Determining the focus of attention means that the optical and/or mental spatial focus of the driver is determined... The driver can also keep an eye on the road traffic. Depending on this, the time required to record the traffic situation can For the waking period, a period can be added to the return time, e.g., B. two seconds for a slightly tired driver and five seconds for a very tired driver." Thus, a decreasing wakefulness of the driver would be represented by changing the return time from two seconds for a slightly tired driver to five seconds for a very tired driver.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igarashi to incorporate the teachings of Schmidt to provide a penalty information recording unit configured to record penalty information according to a delay amount in a case where the driver delays the driving return with respect to a prediction value at each returning intermediate stage within an extended time period classified into a plurality of stages in response to contents of execution of a secondary task of the driver by the calculation unit. Igarashi and Schmidt are each directed towards similar pursuits in the field of vehicle driving assistance. Such an implementation advantageously allows for adaptation of the return time based on updated awareness of the wakefulness of the driver potentially resulting in a stop to driving, as recognized by Schmidt ([0018]). Schmidt further recognizes that a more tired driver would be accommodated with a longer return time compared to a slightly tired driver ([0019]).

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi and Schmidt in view of Itou (US 2007/0268146 A1).

Regarding claim 4, Igarashi and Schmidt teach the aforementioned limitations of claim 1. However, neither Igarashi nor Schmidt outright teach calculating the return delay time period so as to succeed in driving return from the secondary task being executed by the driver at a success rate of a predetermined ratio utilizing the plurality of pieces of relationship information between the observable 
the calculation unit calculates the return delay time period so as to succeed in driving return from the secondary task being executed by the driver at a success rate of a predetermined ratio utilizing the plurality of pieces of relationship information between the observable evaluation value and the return delay time period.
Itou teaches ([0020]): "It is preferable in the drive support apparatus for a movable body according to the present invention that the awareness denotes a level of awareness of the driver respectively with respect to at least two evaluation items selected from the group consisting of four evaluation items of a speed limit, an inter-vehicle distance, a timing for operating a direction indicator, and a deceleration at a time of passing a curve or an intersection; corresponding to the evaluation items, the driving state detecting portion acquires driving state information of at least two from the speed limit of the movable body, the inter-vehicle distance from a movable body ahead, the timing for operating a direction indicator, and the deceleration at the time of passing a curve or an intersection, from the sensor of the movable body; and when plural evaluation items satisfy simultaneously the interaction-start conditions, the interaction controlling portion generates a question for checking the awareness with respect to an evaluation item for which the driver's awareness has been determined as the lowest. Thereby, the driver's awareness can be cautioned preferentially for an evaluation item for which the awareness is low." Itou further teaches ([0081]): "In this Example, a level that the driver is aware of the timing for operating the blinker is defined as "blinker operation awareness", which is digitized as "blinker operation awareness information" and stored in the driver information storing portion 108. In this Example, the blinker operation awareness information has an initial value being set to "0" in Op101, and the value can be selected from the range of -20 to 10. It should be noted that this is just an example, and the embodiment of the present invention will not be limited to the specific examples. A larger value of the blinker operation awareness information indicates that the driver is aware of the blinker operation timing more correctly."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igarashi and Schmidt to incorporate the teachings of Itou to provide calculating the return delay time period so as to succeed in driving return from the secondary task being executed by the driver at a success rate of a predetermined ratio utilizing the plurality of pieces of relationship information between the observable evaluation value and the return delay time period.  Igarashi, Schmidt, and Itou are each directed towards similar pursuits in the field of vehicle driving assistance. One of ordinary skill in the art would therefore find it beneficial to incorporate the teachings of Itou, as doing so advantageously provides for cautioning of the driver when awareness is determined to be low for an evaluation item, as recognized by Itou ([0020]). In particular, the operation awareness information provides an indication of the level of correctness of a driver's awareness ([0081]).

Regarding claim 5, Igarashi, Schmidt, and Itou teach the aforementioned limitations of claim 4. However, neither Igarashi nor Schmidt outright teach the calculation unit being able to perform resister setting of the predetermined ratio. Itou further teaches:
the calculation unit is able to perform resister setting of the predetermined ratio.
Itou teaches ([0081]): "In this Example, a level that the driver is aware of the timing for operating the blinker is defined as "blinker operation awareness", which is digitized as "blinker operation awareness information" and stored in the driver information storing portion 108. In this Example, the blinker operation awareness information has an initial value being set to "0" in Op101, and the value can be selected from the range of -20 to 10. It should be noted that this is just an example, and the embodiment of the present invention will not be limited to the specific examples. A larger value of the blinker operation awareness information indicates that the driver is aware of the blinker operation timing more correctly."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igarashi, Schmidt, and Itou to further incorporate the teachings of Itou to provide the calculation unit being able to perform resister setting of the predetermined ratio.  Igarashi, Schmidt, and Itou are each directed towards similar pursuits in the field of vehicle driving assistance. One of ordinary skill in the art would therefore find it beneficial to incorporate the teachings of Itou, as doing so advantageously provides for cautioning of the driver when awareness is determined to be low for an evaluation item, as recognized by Itou ([0020]). In particular, the operation awareness information provides an indication of the level of correctness of a driver's awareness ([0081]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi, Schmidt, and Itou in view of Weidl et al. (US 10,327,705 B2), hereinafter Weidl.

Regarding claim 6, Igarashi, Schmidt, and Itou teach the aforementioned limitations of claim 4. However, neither Igarashi nor Schmidt outright teach that the calculation unit acquires a success rate of the predetermined ratio. Itou further teaches:
the calculation unit acquires a success rate of the predetermined ratio…
Itou teaches ([0081]): "In this Example, a level that the driver is aware of the timing for operating the blinker is defined as "blinker operation awareness", which is digitized as "blinker operation awareness information" and stored in the driver information storing portion 108. In this Example, the blinker operation awareness information has an initial value being set to "0" in Op101, and the value can be selected from the range of -20 to 10. It should be noted that this is just an example, and the embodiment of the present invention will not be limited to the specific examples. A larger value of the blinker operation awareness information indicates that the driver is aware of the blinker operation timing more correctly."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igarashi, Schmidt, and Itou to further incorporate the teachings of Itou to provide the calculation unit being able to acquire a success rate of the predetermined ratio.  Igarashi, Schmidt, and Itou are each directed towards similar pursuits in the field of vehicle driving assistance. One of ordinary skill in the art would therefore find it beneficial to incorporate the teachings of Itou, as doing so advantageously provides for cautioning of the driver when awareness is determined to be low for an evaluation item, as recognized by Itou ([0020]). In particular, the operation awareness information provides an indication of the level of correctness of a driver's awareness ([0081]).
However, neither Igarashi, Schmidt, nor Itou outright teach retaining information by roadside infrastructure by performing road-vehicle communication with an outside of a vehicle. Weidl teaches a method and device to monitor at least one vehicle passenger and method to control at least one assistance device, comprising:
...as information retained by an infrastructure side by performing road-vehicle communication with an outside of a vehicle.
Weidl teaches (Col. 13 lines 15-37): "Furthermore, in order to be able to assess such changes of the vital parameter values indicating illness, emergency status… a current environmental parameter value of at least one environmental parameter is determined by means of an environmental parameter sensor... For this purpose, the environmental parameter sensor unit 5 or a further environmental parameter sensor unit is formed as a radar, lidar, and/or ultrasound sensor system and/or one or several cameras, for example mono C2X communication. C2X is an abbreviation for "Car to X"... The "X" can also not only represent another car, but also a transport-relevant infrastructure unit. The corresponding environmentally-relevant data is consolidated, the corresponding development of the traffic situation, also including the other road users, is cognitively analyzed and the risk is evaluated depending on the vital state, the alertness or the distraction or fatigue of the driver." 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igarashi, Schmidt, and Itou to further incorporate the teachings of Weidl to provide retaining information by roadside infrastructure by performing road-vehicle communication with an outside of a vehicle. Igarashi, Schmidt, Itou, and Weidl are each directed towards similar pursuits in the field of vehicle driving assistance. Incorporating the teachings of Weidl beneficially enables an analysis of the determined vital parameter values with reference to the context of the vehicle environment, in particular that the determined current vital parameter values can be compared with older vital parameter values which have already been stored, as recognized by Weidl (Col. 13 lines 38-42).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi in view of Boehringer et al. (US 8,606,455 B2), hereinafter Boehringer.

Regarding claim 9, Igarashi teaches the aforementioned limitations of claim 1. However, Igarashi does not outright teach a penalty information recording unit configured to record penalty information in a case where the driver fails in driving return within the delay time period calculated by the calculation unit. Boehringer teaches a method and device for automatically operating a vehicle in an autonomous driving mode, comprising:
a penalty information recording unit configured to record penalty information in a case where the driver fails in driving return within the delay time period calculated by the calculation unit.
(Col. 6 lines 48-60): "If the second warning criterion 59 is fulfilled, the assistance system 3 switches to an eleventh status 67 of automatic braking to a standstill. The second warning criterion 59 may be fulfilled, for example, if the driver of the motor vehicle 1 ignores the tenth status 61 of the first warning." Thus, by ignoring the warning status (e.g., those provided by the disclosure of Igarashi via modification), the attention of the driver fails to return within the delay time period calculated by the calculation unit.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igarashi to incorporate the teachings of Boehringer to provide a penalty information recording unit configured to record penalty information in a case where the driver fails in driving return within the delay time period calculated by the calculation unit. Igarashi and Boehringer are each directed towards similar pursuits in the field of vehicle driving assistance. Incorporating the teachings of Boehringer beneficially allows for automatic braking to a standstill if the driver of the vehicle ignores the first warning indicating that an object ahead can no longer be detected reliably and may necessitate driver intervention, as recognized by Boehringer (Col. 6 lines 18-67).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi in view of Levkova et al. (US 2018/0126901 A1), hereinafter Levkova.

Regarding claim 11, Igarashi teaches the aforementioned limitations of claim 1. However, Igarashi does not outright teach, in response to a returning delay amount calculated by the calculation unit, a notification of prediction information regarding a return delay time period necessary for driver return is issued to a third party in remote connection utilization of a third party intervention secondary 
in response to a returning delay amount calculated by the calculation unit, a notification of prediction information regarding a return delay time period necessary for driver return is issued to a third party in remote connection utilization of a third party intervention secondary task while utilizing the function.
Levkova teaches ([0024]): "Third, variants of the method can enable distributed computation for enhanced performance of the computing system and modules thereof. For example, the method can include detecting the distraction state of the driver using a computational module of an onboard system, and can transmit the results of the first distraction state detection (and/or underlying sensor data) to a remote computing system to confirm or refute the initial detection. Thus, in the aforementioned example, the onboard system can avoid false negative detections (e.g., the onboard system can implement a lower detection threshold for distraction and/or a less complex computational model) and respond rapidly to perceived driver distraction, while the remote computing system can avoid false positive detections that could result in negative repercussions for the driver (e.g., higher insurance premiums, loss of his or her job, etc.)." Levkova further teaches ([0034]): "One or more distraction factor values can be determined concurrently or asynchronously and used for distraction event detection." Levkova even further teaches ([0038]): "The distraction factor value can be a binary state (e.g., distracted and not distracted), a score (e.g., a distraction score, etc.), a severity (e.g., a likelihood of a distraction state or event to lead to material loss, a risk factor associated with a distracted state, etc.) or be any other suitable measure of a driver's distraction level.” The Examiner has interpreted the return delay time period as taught by 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igarashi to incorporate the teachings of Levkova to provide, in response to a returning delay amount calculated by the calculation unit, a notification of prediction information regarding a return delay time period necessary for driver return is issued to a third party in remote connection utilization of a third party intervention secondary task while utilizing the function. Igarashi and Levkova are each directed towards similar pursuits in the field of vehicle driving assistance. Incorporating the teachings of Levkova advantageously allows for the third party to intervene to avoid false positive detections that could result in negative repercussions for the driver, as recognized by Levkova ([0024]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi in view of Liu et al. (US 2019/0103026 A1), hereinafter Liu.

Regarding claim 12, Igarashi teaches the aforementioned limitations of claim 1. Igarashi further teaches:
[an observable evaluation value] based on biological activity observable information of the driver.
Igarashi teaches (Col. 11 lines 50-64): "An outline of a method of controlling the notification timing of switching driving modes according to the technology disclosed herein will be explained with reference to FIG. 3... In addition, in the vehicle control system 2000, the driver condition detector 2510 constantly monitors the condition of a driver and also a fellow passenger, and the microcomputer 2610 of the integrated control unit 2600 optimizes the timing and the notification method for notifying of switching from automatic driving to 
However, Igarashi does not outright teach performing autonomous learning of the return delay time period in response to a type of secondary task being executed by the driver on a basis of return success and return delay quality and an observable evaluation value. Liu teaches image processing for a vehicle collision avoidance system, comprising:
the calculation unit performs autonomous learning of the return delay time period in response to a type of secondary task being executed by the driver on a basis of return success and return delay quality and an observable evaluation value…
Liu teaches ([0052]): "FIG. 7 illustrates features of a classifier 700 of the collision warning system 100 according to an embodiment. The collision warning system 100 may use the classifier 700 to determine when to generate warnings of potential collisions with detected objects. The classifier 700 uses training data to learn to identify a suitable time for notifying a driver to avoid a potential collision. A warning that is provided too early may be over-cautious and unnecessarily disrupt the driver. However, a warning provided too late may be ineffective in preventing the warned collision. The collision warning system 100 trains the classifier 700 using one or more types of features. In the example shown in FIG. 7, the features may include image features, trajectory features, and empirical features, also referred to as time-to-collide (TTC) features. Example image features include weather conditions nearby a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igarashi to incorporate the teachings of Liu to provide performing autonomous learning of the return delay time period in response to a type of secondary task being executed by the driver on a basis of return success and return delay quality and an observable evaluation value. Igarashi and Liu are each directed towards similar pursuits in the field of vehicle driving assistance. One of ordinary skill in the art would find it beneficial to incorporate the teachings of Liu, as doing so allows for autonomous learning of the return delay time period in order to provide a warning that is neither too early nor too late, as recognized by Liu ([0052]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aoki et al. (US 2016/0152182 A1) teaches a driving support device and driving support method including a determination of whether or not the driver becomes aware of a highlighted image part of a displayed warning within the specified time period. Wolter et al. (US 9,483,927 B2) teaches a method and system for controlling a vehicle during an autonomous control mode, wherein the evaluation of driver attentiveness is based upon at least one of an accuracy of the driver’s response and a reaction time taken by the driver to make the response. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662   

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662